DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present U.S. non-provisional application is being examined under the first-inventor-to-file provisions of the AIA . The present U.S. non-provisional application, filed on September 30, 2020, is a continuation of a prior U.S. non-provisional application, filed on May 15, 2018.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on September 30, 2020 was filed before the mailing date of a first Office action in the present U.S. non-provisional application,      in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements have been considered by the examiner.
Double Patenting
Claims 1-20 are rejected on the ground of non-statutory double patenting as being unpatentable over reference claims 1-20 of U.S. Patent No. 10,826,816 in view of Mohanty et al. (US 9,397,931 B1). The claims at issue for consideration are not identical, but they are not patentably distinct from each other because present claims are broader than the reference claims in some aspects and more narrow in others. For the more narrow aspects, Mohanty et al. provides prior art disclosure and suggestions for the claimed invention, such as the topology change advertisement is received from a core edge node that is in communication with an access network (Mohanty, col. 19, ll. 30-60, “In some examples, PE router 10C may determine a link failure or other impediment to network communication has occurred, for example, between PE router 10C and CE router 8B (82). Responsive to determining that a failure has occurred, PE router 10C may determine which MAC routes are affected by the failure. For instance, PE router 10C may determine the one or more Rather than sending per-MAC route withdrawal messages to PE router 10D, PE router 10C may send a single AD route withdrawal advertisement that indicates the ESI associated with the MAC addresses that correspond to interfaces associated with the link failure (84). PE router 10D may receive the AD route withdrawal advertisement (86). PE router 10D determines the ESI associated with the AD route withdrawal advertisement and withdraws all of the MAC routes associated with the ESI (88). In this way, in the event of a link failure, PE router 10D may receive a single AD route withdrawal advertisement to perform a mass withdraw of all MAC addresses associated with the ESI. In some examples, PE router 10D may flush its MAC table to remove information indicating associations between the ESI and the MAC routes. In some examples, PE router 10D may update its forwarding next hops for the MAC routes in order to redirect traffic through one or more different network paths.” emphasis added.) The prior art disclosure and suggestions of Mohanty et al. are for reasons of reducing the number of route withdrawal messages by sending a single route withdrawal advertisement rather than sending multiple per-MAC route withdrawal messages (Mohanty, col. 19, ll. 30-60, Id.) Accordingly, the present claims are considered as obvious variates of the reference claims to a person having ordinary skill in the art, for reasons of reducing the number of route withdrawal messages by sending a single route withdrawal advertisement rather than sending multiple per-MAC route withdrawal messages.
The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A non-statutory double patenting rejection is In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 C.F.R. 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a non-statutory double patenting ground(s) provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. MPEP 717.02 for applications subject to examination under the first inventor to file provisions of the AIA , MPEP 2159. MPEP 706.02(l)(1)-706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used (www.uspto.gov/forms/). The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using the eTerminal Disclaimer website. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, see http:// www.uspto.gov/ patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 that forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Mohanty et al. (US 9,397,931 B1) in view of Sun et al. (US 2010/0128728 A1).
1. A method (Mohanty, FIG. 4) comprising: 
receiving a topology change advertisement at a remote core edge node (Mohanty, col. 19, ll. 30-60, “In some examples, PE router 10C may determine a link failure or other impediment to network communication has occurred, for example, between PE router 10C and CE router 8B (82). Responsive to determining that a failure has occurred, PE router 10C may determine which MAC routes are affected by the failure. For instance, PE router 10C may determine the one or more interfaces of PE router 10C associated with the link failure that correspond to MAC addresses maintained in the MAC table of PE router 10C. PE router 10C may determine the ESI associated with the MAC addresses that correspond to interfaces associated with the link failure. Rather than sending per-MAC route withdrawal messages to PE router 10D, PE router 10C may send a single AD route withdrawal advertisement that indicates the ESI associated with the MAC addresses that correspond to interfaces associated with the link failure (84). PE router 10D may receive the AD route withdrawal advertisement (86). PE router 10D determines the ESI associated with the AD route withdrawal advertisement and withdraws all of the MAC routes associated with the ESI (88). In this way, in the event of a link failure, PE router 10D may receive a single AD route withdrawal advertisement to perform a mass withdraw of all MAC addresses associated with the ESI. In some examples, PE router 10D may flush its MAC table to remove information indicating ” emphasis added.), wherein 
the topology change advertisement is received from a core edge node that is in communication with an access network (Mohanty, col. 19, ll. 30-60, “In some examples, PE router 10C may determine a link failure or other impediment to network communication has occurred, for example, between PE router 10C and CE router 8B (82). Responsive to determining that a failure has occurred, PE router 10C may determine which MAC routes are affected by the failure. For instance, PE router 10C may determine the one or more interfaces of PE router 10C associated with the link failure that correspond to MAC addresses maintained in the MAC table of PE router 10C. PE router 10C may determine the ESI associated with the MAC addresses that correspond to interfaces associated with the link failure. Rather than sending per-MAC route withdrawal messages to PE router 10D, PE router 10C may send a single AD route withdrawal advertisement that indicates the ESI associated with the MAC addresses that correspond to interfaces associated with the link failure (84). PE router 10D may receive the AD route withdrawal advertisement (86). PE router 10D determines the ESI associated with the AD route withdrawal advertisement and withdraws all of the MAC routes associated with the ESI (88). In this way, in the event of a link failure, PE router 10D may receive a single AD route withdrawal advertisement to perform a mass withdraw of all MAC addresses associated with the ESI. In some examples, PE router 10D may flush its MAC table to remove information indicating associations between the ESI and the MAC routes. In some examples, PE router 10D may update its forwarding next hops for the MAC routes in order to redirect traffic through one or more different network paths.” emphasis added. Id.), and 
the topology change advertisement indicates that a topology change has occurred in the access network (Sun, para. [0052], “When handover happens on the access network due to a change in the access network topology or provider network, the new active UPE will notify other devices to ”); and 
performing a network address information removal operation (Sun, para. [0052], “When handover happens on the access network due to a change in the access network topology or provider network, the new active UPE will notify other devices to remove corresponding MAC addresses. In this embodiment, the LDP MAC Address Withdraw message is sent to notify other devices to remove corresponding MAC addresses by placing the appropriate specific identifier in the message as an additional attribute. In the case of a backbone network failure, the LDP MAC Address Withdraw message does not carry a user identifier.” Id.), wherein 
the network address information removal operation removes network address information stored by the remote core edge node (Sun, para. [0052], “When handover happens on the access network due to a change in the access network topology or provider network, the new active UPE will notify other devices to remove corresponding MAC addresses. In this embodiment, the LDP MAC Address Withdraw message is sent to notify other devices to remove corresponding MAC addresses by placing the appropriate specific identifier in the message as an additional attribute. In the case of a backbone network failure, the LDP MAC Address Withdraw message does not carry a user identifier.” Id.), and 
the network address information is used by the remote core edge node in participating in communications with the core edge node (Sun, para. [0052], “When handover happens on the access network due to a change in the access network topology or provider network, the new active UPE will notify other devices to remove corresponding MAC addresses. In this embodiment, the LDP MAC Address Withdraw message is sent to notify other devices to remove corresponding MAC addresses by ” Id.)
Mohanty et al. may not seem to describe the identical claimed invention, however in the same field of endeavor, Sun et al. provides prior art disclosure and suggestions for the claimed invention, such as the topology change advertisement indicates that a topology change has occurred in the access network (Sun, para. [0052], “When handover happens on the access network due to a change in the access network topology or provider network, the new active UPE will notify other devices to remove corresponding MAC addresses. In this embodiment, the LDP MAC Address Withdraw message is sent to notify other devices to remove corresponding MAC addresses by placing the appropriate specific identifier in the message as an additional attribute. In the case of a backbone network failure, the LDP MAC Address Withdraw message does not carry a user identifier.” Id.) The prior art disclosure and suggestions of Sun et al. are for reasons of improving the removal of MAC addresses and avoiding unnecessary MAC address learning (Sun, para. [0030], “Because a specific identifier is added to the MAC Address Withdraw message, the NPE will not perform unnecessary removal of MAC addresses, which improves the removal of MAC addresses, avoids unnecessary MAC address learning by the NPE, and reduces the impact, caused by MAC address learning, on network devices.”) In view of the prior art of record, the claimed invention would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, for reasons of improving the removal of MAC addresses and avoiding unnecessary MAC address learning.
2. The method of claim 1, wherein the remote core edge node and the core edge node are comprised in a plurality of core nodes (Mohanty, col. 19, ll. 30-60, Id.), and the method further comprises: determining whether the remote core edge node is to communicate with one or more Mohanty, col. 20, ll. 15-30, “In some examples, PE router 10C determines that the MAC address of the Ethernet Frame is not included in the MAC table of PE router 10C (110). PE router 10C may multicast the Ethernet frame to one or more neighboring PE routers of PE routers 10C. PE router 10C may subsequently receive an Ethernet frame from one of the neighboring PE routers 10C that matches the MAC address (115). PE router 10C may store information in the MAC table of PE router 10C that indicates, for example the MAC address, ESI for the Ethernet Segment and/or the ingress interface at which PE router 10C received the Ethernet frame from PE router 10D, for example. (114). PE router 10C may unicast subsequent Ethernet frames from CE router 4B to PE router 10D using the information stored in the MAC table.”)
3. The method of claim 2, wherein the core edge node is comprised in a plurality of core edge nodes, and the plurality of core edge nodes form a redundancy group (Mohanty, col. 8, ll. 20-40, “As shown in FIG. 1, CE routers 8 may be multi- and/or singly-homed to one or more of PE routers 10. In EVPN, a CE router may be said to be multi-homed when it is coupled to two physically different PE routers on the same ESI when the PE routers are resident on the same physical Ethernet Segment. As one example, CE router 8B is coupled to PE routers 10A and 10B via links 16G and 16H, respectively, where PE routers 10A and 10B are capable of providing access to EVPN for L2 customer network 6B via CE router 8B. CE router 8B is also coupled to PE router 10C via link 16I, where PE router 10C is capable of providing access to EVPN also for L2 customer network 6B via CE router 8B. In instances where a given network may couple via two different and, to a certain extent, redundant links, the network may be referred to as being "multi-homed." In this example, CE router 8B may be multi-homed to PE routers 10A and 10B that because CE router 8B is coupled to two different PE routers 10A, 10B via separate and, to a certain extent, redundant links 16AB 16H, where both of PE routers 10A, 10B are capable of providing access to EVPN for L2 customer network 6B. Multi-homed networks are often employed by network operators so as to improve access to EVPN provided by service provider network 12 should a failure in one of links 16G, 16H occur.”)
Mohanty, col. 20, ll. 15-30, Id.)
5. The method of claim 4, wherein communications between the core edge node and the remote core edge node comprise a flow (Mohanty, col. 19, ll. 30-60, Id.), the flow is affected by an event in the access network that causes a loss of connectivity to one or more of the plurality of core edge nodes (Sun, para. [0052], Id.), and the method further comprises: 
determining whether network addressing for the flow has been updated, wherein the flow being updated results in updated network addressing information (Sun, para. [0052], Id.); and 
in response to the network addressing for the flow having been updated, causing the remote core edge node to communicate with another core edge node of the plurality of core edge nodes (Sun, para. [0052], Id.), wherein 
the remote core edge node communicates with the another core edge node as a result of the remote core edge node using the updated network addressing information (Sun, para. [0052], Id.)
6. The method of claim 3, further comprising: in response to a determination that the multicast network communications will not be used to communicate with one or more of the plurality of core nodes, communicating with the core edge node, until another core edge node has been identified (Mohanty, col. 20, ll. 15-30, Id.)
7. The method of claim 6, wherein another core edge node is identified by network addressing being updated to identify the another core edge node (Mohanty, col. 19, ll. 30-60, Id.)
Mohanty, col. 19, ll. 30-60, Id.), the flow is affected by an event in the access network that causes a loss of connectivity to one or more of the plurality of core edge nodes (Sun, para. [0052], Id.), and the method further comprises: 
determining whether network addressing for the flow has been updated, wherein the flow being updated results in updated network addressing information (Sun, para. [0052], Id.); and 
in response to the network addressing for the flow having been updated, causing the remote core edge node to communicate with the another core edge node of , wherein the plurality of core edge nodes comprises the another core edge node (Sun, para. [0052], Id.), and 
the remote core edge node communicates with the another core edge node as a result of the remote core edge node using the updated network addressing information (Sun, para. [0052], Id.)
9. The method of claim 3, wherein a virtual local area network is multi-homed to the plurality of core edge nodes, the virtual local area network comprises a plurality of flows, the core edge node is a designated forwarder for a flow of the plurality of flows, and each flow of the plurality of flows is active on only one of the plurality of core edge nodes (Mohanty, col. 8, ll. 20-40, Id.)
10. The method of claim 1, wherein the topology change advertisement is generated by the core edge node in response to receipt of a topology change message (Sun, para. [0055], “Step 104: The NPE forwards the MAC Address Withdraw message to LDP neighbors.”)
11. The method of claim 10, wherein the core edge node that participates in network communications with one or more access network nodes of the access network using an access network protocol, and the topology change message conforms to the access network protocol (Sun, para. [0055], Id.)
Sun, para. [0055], Id.)
13. The method of claim 12, further comprising: prior to the sending of the topology change advertisement, the core edge node was in communication with the remote core edge node in support of a flow (Mohanty, col. 19, ll. 30-60, Id.)
14. The method of claim 1, wherein prior to receipt of the topology change advertisement, the remote core edge node supported a flow by communicating with the core edge node (Mohanty, col. 19, ll. 30-60, Id.), 
the core edge node is comprised in a plurality of core edge nodes comprised in a redundancy group (Mohanty, col. 8, ll. 20-40, Id.), and the method further comprises 
determining whether to use a multicast communications technique to support the flow, and in response to a determination that the multicast communications technique should be used to support the flow, causing the remote core edge node to communicate with the plurality of core edge nodes using the multicast communications technique (Mohanty, col. 20, ll. 15-30, Id.)
15. A network device (Mohanty, FIG. 3) comprising: 
one or more processors (Mohanty, FIG. 3, Id.), 
wherein the network device is a remote edge node (Mohanty, FIG. 3, Id.); 
a network interface, coupled to the one or more processors and configured to be coupled to a core network (Mohanty, FIG. 3, Id.); 
a memory, coupled to the one or more processors and configured to store network address information (Mohanty, FIG. 3, Id.); 
Mohanty, FIG. 3, Id.); and 
a plurality of instructions, encoded in the computer-readable storage medium and configured to cause the one or more processors to perform a method (Mohanty, FIG. 3, Id.) comprising 
receiving a topology change advertisement via the network interface (Mohanty, col. 19, ll. 30-60, Id.), wherein 
the topology change advertisement is received from a core edge node that is in communication with an access network (Mohanty, col. 19, ll. 30-60, Id.), 
the core network comprises the remote edge node and the core edge node (Mohanty, col. 19, ll. 30-60, Id.), and 
the topology change advertisement indicates that a topology change has occurred in the access network (Sun, para. [0052], Id.), and 
performing a network address information removal operation (Sun, para. [0052], Id.), wherein 
the network address information removal operation removes network address information stored by the remote core edge node (Sun, para. [0052], Id.), and 
the network address information is used by the remote core edge node in participating in communications with the core edge node (Sun, para. [0052], Id. cf. Claim 1).
Mohanty et al. may not seem to describe the identical claimed invention, however in the same field of endeavor, Sun et al. provides prior art disclosure and suggestions for the claimed invention, such as the topology change advertisement indicates that a topology change has occurred in the access network (Sun, para. [0052], Id.) The prior art disclosure and suggestions of Sun et al. are for reasons of improving the removal of MAC addresses and avoiding unnecessary Sun, para. [0030], Id.) In view of the prior art of record, the claimed invention would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, for reasons of improving the removal of MAC addresses and avoiding unnecessary MAC address learning.
16. The network device of claim 15, wherein the core network comprises a plurality of core nodes (Mohanty, col. 19, ll. 30-60, Id.), and the method further comprises: 
determining whether the remote core edge node is to communicate with one or more of the plurality of core nodes using multicast network communications (Mohanty, col. 20, ll. 15-30, Id.), 
wherein the core edge node is comprised in a plurality of core edge nodes, and the plurality of core edge nodes form a redundancy group (Mohanty, col. 8, ll. 20-40, Id. cf. Claim 3).
17. The network device of claim 16, wherein the method further comprises: in response to a determination that the multicast network communications will be used to communicate with one or more of the plurality of core nodes, communicating with the plurality of core edge nodes using the multicast network communications (Mohanty, col. 20, ll. 15-30, Id. cf. Claim 4).
18. The network device of claim 17, wherein communications between the core edge node and the remote core edge node comprise a flow (Mohanty, col. 19, ll. 30-60, Id.), the flow is affected by an event in the access network that causes a loss of connectivity to one or more of the plurality of core edge nodes (Sun, para. [0052], Id.), and the method further comprises:
 determining whether network addressing for the flow has been updated, wherein the flow being updated results in updated network addressing information (Sun, para. [0052], Id.); and 
Sun, para. [0052], Id.), wherein
the remote core edge node communicates with the another core edge node as a result of the remote core edge node using the updated network addressing information (Sun, para. [0052], Id. cf. Claim 5).
19. The network device of claim 16, wherein the method further comprises: 
in response to a determination that the multicast network communications will not be used to communicate with one or more of the plurality of core nodes, communicating with the core edge node, until another core edge node has been identified (Mohanty, col. 20, ll. 15-30, Id. cf. Claim 6), wherein 
another core edge node is identified by network addressing being updated to identify the another core edge node (Mohanty, col. 19, ll. 30-60, cf. Claim 7), 
communications between the core edge node and the remote core edge node comprise a flow (Mohanty, col. 19, ll. 30-60, Id.), and the flow is affected by an event in the access network that causes a loss of connectivity to one or more of the plurality of core edge nodes (Sun, para. [0052], Id.), 
determining whether network addressing for the flow has been updated, wherein the flow being updated results in updated network addressing information (Sun, para. [0052], Id.), and 
in response to the network addressing for the flow having been updated, causing the remote core edge node to communicate with the another core edge node of , wherein the plurality of core edge nodes comprises the another core edge node (Sun, para. [0052], Id.), and 
Sun, para. [0052], Id. cf. Claim 8).
20. A non-transitory computer-readable storage medium comprising program instructions, which, when executed by one or more processors of a computing system, perform a method (Mohanty, FIG. 3, Id.) comprising: 
receiving a topology change advertisement at a remote core edge node (Mohanty, col. 19, ll. 30-60, Id.), wherein 
the topology change advertisement is received from a core edge node that is in communication with an access network (Mohanty, col. 19, ll. 30-60, Id.), and 
the topology change advertisement indicates that a topology change has occurred in the access network (Sun, para. [0052], Id.); and 
performing a network address information removal operation (Sun, para. [0052], Id.), wherein 
the network address information removal operation removes network address information stored by the remote core edge node (Sun, para. [0052], Id.), and
the network address information is used by the remote core edge node in participating in communications with the core edge node (Sun, para. [0052], Id. cf. Claim 1).
Mohanty et al. may not seem to describe the identical claimed invention, however in the same field of endeavor, Sun et al. provides prior art disclosure and suggestions for the claimed invention, such as the topology change advertisement indicates that a topology change has occurred in the access network (Sun, para. [0052], Id.) The prior art disclosure and suggestions of Sun et al. are for reasons of improving the removal of MAC addresses and avoiding unnecessary Sun, para. [0030], Id.) In view of the prior art of record, the claimed invention would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, for reasons of improving the removal of MAC addresses and avoiding unnecessary MAC address learning.
Claim Objections
Claims 8 and 19 are objected to because of informalities for the following reasons.
Claim 8 recites “in response to the network addressing for the flow having been updated, causing the remote core edge node to communication with the another core edge node of”          (ll. 7-8), however there are words missing from the end of the recitation. It is suggested to amend “another core edge node” to another core edge node of the plurality of core edge nodes. Appropriate correction is required.
Claim 19 recites “in response to the network addressing for the flow having been updated, causing the remote core edge node to communication with the another core edge node of”          (ll. 17-19), however there are words missing from the end of the recitation. It is suggested to amend “another core edge node” to another core edge node of the plurality of core edge nodes. Appropriate correction is required.
Conclusion
The prior art made of record (PTO-1449, PTO-892) and not relied upon is considered pertinent to the subject matter of the present U.S. non-provisional application.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Timothy J. Weidner whose telephone number is (571) 270-1825. The examiner can normally be reached Monday - Friday, 8:00 AM - 5:00 PM, Eastern Standard Time.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz R. Sheikh can be reached on (571) 272-3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TIMOTHY J WEIDNER/Primary Examiner, Art Unit 2476